Citation Nr: 1031977	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  04-05 520	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina
 
 
THE ISSUES
 
1.  Entitlement to an increased rating for hypertensive 
arteriosclerotic heart disease with evidence of coronary artery 
disease prior to July 29, 2009, currently rated as 30 percent 
disabling.
 
2.  Entitlement to an increased rating for hypertensive 
arteriosclerotic heart disease with evidence of coronary artery 
disease since July 29, 2009, currently rated as 30 percent 
disabling.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
  
INTRODUCTION
 
The Veteran served on active duty from August 1966 to June 1969, 
and from December 1969 to September 1985.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Board previously remanded the case in July 2005 
and March 2008.
 
In December 2009, subsequent to the latest supplemental statement 
of the case, the RO received treatment records from Dr. Cooper 
dated in 2009.  The Veteran did not waive initial RO review and 
consideration.  Still, in as much as the additional treatment 
records do not impact the decision rendered below, there is no 
need either to seek a waiver of initial RO consideration from the 
Veteran or to remand for RO review and consideration.  See 38 
C.F.R. § 20.1304 (2009).
 
As noted in the two previous remands, the issues of 
entitlement to service connection for glaucoma and lower 
extremities neuropathy, each claimed as secondary to 
diabetes mellitus, have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are again referred to 
the AOJ for appropriate and IMMEDIATE action.  
 
The issue of entitlement to an increased rating for hypertensive 
arteriosclerotic heart disease with evidence of coronary artery 
disease since July 29, 2009, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
 
 


FINDING OF FACT
 
Prior to July 29, 2009, the Veteran's hypertensive 
arteriosclerotic heart disease with evidence of coronary artery 
disease was not manifested by more than one episode of acute 
congestive heart failure in the past year; by a workload of 
greater than 3 metabolic equivalents but not greater than 5 
metabolic equivalents resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.
 
 
CONCLUSION OF LAW
 
Prior to July 29, 2009, the Veteran's hypertensive 
arteriosclerotic heart disease with evidence of coronary artery 
disease did not meet the criteria for an evaluation greater than 
30 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 7005 (2009).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  
There is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran in 
July 2005, April 2006, and May 2008 correspondence of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will attempt 
to obtain.  In the April 2006 correspondence, VA notified the 
appellant of how VA determines the disability rating and 
effective date.  He was provided notice of the specific rating 
criteria used to evaluate hypertensive arteriosclerotic heart 
disease in the May 2008 correspondence.  The claim was 
readjudicated in an October 2009 supplemental statement of the 
case.  Thus, any timing error as to notice of the specific rating 
criteria was cured and rendered nonprejudicial.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).
 
VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The 
appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Pursuant to the Board's March 2008 remand, the RO 
obtained recent VA treatment records and afforded the claimant a 
VA examination.  The RO obtained the records from Dr. Cooper 
dated in 2009.  Although the Board directed the RO to obtain all 
records from Dr. Cooper since October 2001, the Veteran in 
October 2009 specifically authorized only the release of records 
dated in 2009.  Therefore, as the appellant limited the 
authorization to only records dated in 2009, the RO could not 
have obtained any earlier records, and VA's duty to assist the 
appellant has been fulfilled.  
 
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.
 
Governing law and regulations
 
Historically, in March 1994, the RO granted entitlement to 
service connection for hypertensive arteriosclerotic heart 
disease, and assigned a 30 percent disability rating.  On June 
27, 2003, the RO received VA treatment records, which was 
construed as a claim for an increased rating.
 
Rating criteria
 
Under 38 C.F.R. § 4.104, Diagnostic Code 7005, a 60 percent 
rating is assigned when coronary artery disease causes more than 
one episode of acute congestive heart failure in the past year, 
or; when a workload greater than 3 metabolic equivalents but not 
greater than 5 metabolic equivalents results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; when left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent is 
shown.  
 
When a workload greater than 5 metabolic equivalents but not 
greater than 7 metabolic equivalents results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; where there is evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray, a 30 percent rating is warranted.  Id.
 
One metabolic equivalent (MET) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of metabolic equivalents at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, and a 
laboratory determination of metabolic equivalent by exercise 
testing cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in metabolic 
equivalents and supported by specific examples, such as slow 
stair climbing or shoveling snow) that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 
4.104, Note (2).
 
Analysis
 
A review of the July 28, 2009, VA examination report as well as 
VA treatment records reflects that prior to July 29, 2009, the 
Veteran's hypertensive arteriosclerotic heart disease with 
evidence of coronary artery disease was not manifested by more 
than one episode of acute congestive heart failure in any given 
12 month period; a workload of greater than 3 metabolic 
equivalents but not greater than 5 metabolic equivalents did not 
result in dyspnea, fatigue, angina, dizziness, or syncope; and 
the preponderance of the evidence is against finding that he 
showed left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  Indeed, there is no evidence that the 
appellant has had an episode of acute congestive heart failure.  
At the July 2009 VA examination, the claimant did not undergo a 
laboratory determination of metabolic equivalent by exercise 
testing because of significant back and other orthopedic 
problems.  The July 2009 VA examiner estimated that the level of 
metabolic equivalents at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is 7 metabolic equivalents.
 
With regard to the ejection fraction, a May 2003 left cardiac 
catheterization report and an August 2004 left ventriculogram 
report show an estimated left ventricular ejection fraction of 50 
to 55 percent.  On the other hand, a November 2003 VA 
echocardiogram report reveals a calculated ejection fraction of 
71 percent.  A July 2008 VA myocardial perfusion report shows an 
ejection fraction of 60 percent.  Finally, the July 2009 VA 
examiner reported that a July 2009 VA echocardiogram revealed an 
ejection fraction of 73 percent.  The Board places great weight 
on the medical evidence showing an ejection fraction of at least 
60 percent because that evidence contains precise measurements 
rather than a range.  Moreover, even the evidence showing an 
ejection fraction of 50 to 55 percent revealed a normal global 
systolic function.,  Simply put, while there was a single 
isolated ejection fraction of 50 percent, the preponderance of 
the evidence shows significantly higher cardiovascular 
functioning.
 
The symptoms presented by the claimant's hypertensive 
arteriosclerotic heart disease with evidence of coronary artery 
disease prior to July 29, 2009, were fully contemplated by the 
rating schedule.  There is no evidence his disability picture is 
exceptional when compared to other veterans with the same or 
similar disability.  There is no evidence that this disorder at 
any time during the appellate term necessitated frequent 
hospitalization, or that this disability alone caused a marked 
interference with employment.  Thus, the Board finds no evidence 
to indicate referral for extraschedular consideration.  Thun v. 
Peake, 22 Vet. App. 111 (2008).
 
The claim is denied.
 
In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 


ORDER
 
Entitlement to an evaluation in excess of 30 percent for 
hypertensive arteriosclerotic heart disease with evidence of 
coronary artery disease prior to July 29, 2009, is denied.
 
 
REMAND
 
In an October 2009 statement, the Veteran reported that he was 
examined at the VA outpatient clinic in Anderson, South 
Carolina.  Those records are not available.  Hence, records from 
that clinic since July 29, 2009, the day after the last VA 
examination need to be obtained.
 
Accordingly, the case is REMANDED for the following action:
 
1.   The RO should obtain any treatment 
records regarding care for hypertensive 
arteriosclerotic heart disease with evidence 
of coronary artery disease from the VA 
outpatient clinic in Anderson, South Carolina 
since July 29, 2009.  Any records obtained 
should be associated with the Veteran's 
claims folder.  If the RO cannot locate any 
identified record, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.
 
2.  Thereafter, the RO should undertake any 
additional development warranted and then 
readjudicate the claim of entitlement to an 
increased rating for hypertensive 
arteriosclerotic heart disease with evidence 
of coronary artery disease since July 29, 
2009.  If the benefit is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


